DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 06/19/2020. Please note Claims 18-34 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because: the formula pc = Te-1Tc-1pw disclosed in Specification [0039] appears to be mathematically incorrect. 
Applicant defines pc as the pixel position in Specification [0039], Tc as the transformation matrix from the camera coordinate system to the vehicle coordinate system in Specification [0041]. Therefore, a position in the vehicle coordinate system corresponding to pc should be Tcpc. Similarly, applicant defines Te as the transformation matrix from the vehicle coordinate system to the geodetic coordinate system of the digital map in Specification [0041]. Therefore, pw = Te(Tcpc) = TeTcpc.
In light of above, the correct formula should be TeTcpc = pw, or Tcpc = Te-1pw, or pc = Tc-1Te-1pw. (Notice that Tc-1Te-1 is not equivalent to and is not equal to Te-1Tc-1 in most situations when Tc and Te are matrix)
The formula is recited multiple times in the Specification and in Claims 21 and 28. Applicant is required to correct the formula or, if applicant believes there is no error, provide a reasonable mathematical explanation for the current formula.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “module” that is coupled with functional language “configured to …” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a map obtaining module”, “a localization module”, “a route plan module”, “a driving lane module”, “a lane marking module”, “an image data module”, “a transformation module”, “a lane guide sign module”, “a superimposing module” in claims 26-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above in the objection to Specification, the formula in claim 21 appears to be mathematically incorrect. The correct formula should be TeTcpc = pw, or Tcpc = Te-1pw, or pc = Tc-1Te-1pw. Applicant is required to correct the formula or, if applicant believes there is no error, provide a reasonable mathematical explanation for the current formula. As a side note, Examiner suggests the formula pc = Tc-1Te-1pw in future amendment.
Claim 28 recites similar limitation of claim 21 and is therefore rejected. Claims 22 and 29 are dependent from claim 21 and 28 respectively, and are therefore rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-23, 25-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over YI (US 20170343374 A1, cited on IDS 6/19/2020), in view of TURNER (US 20170350720 A1, cited on IDS 6/19/2020).
Regarding Claim 18, YI discloses a method for displaying lane information for a vehicle, comprising: 
obtaining a digital map ([0026] “The server 102 may store a high precision map in which positions of objects such as lane lines, stop lines and traffic diversion lines of different road sections are labeled. The server 102 may receive a navigation request sent from the vehicle 101, and feed back positions of the lane line, the stop line and the traffic diversion line of the road section currently traveled by the vehicle 101, labeled in the high precision map to the vehicle 101.”); 
defining localization information of the vehicle ([0037] “In some alternative embodiments of this embodiment, determining the position of the vehicle includes: acquiring a GPS coordinate corresponding to the position of the vehicle”); 
obtaining a route plan of the vehicle ([0033] “In this embodiment, the navigation information may be pre-generated before deciding whether the lane currently traveled by the vehicle is the navigation lane. The navigation information may include the navigation route that indicates a path of the vehicle from a starting point to a destination.”); 
determining a driving lane according to the localization information of the vehicle and the route plan of the vehicle ([0033] “The navigation information may further include the sign of each road section in the navigation route and the sign of the lane where the vehicle should travel when the vehicle performs operations such as the straight-going operation, the turn operation and the turn-around operation in the case of traveling on each road section, that is, the sign of the navigation lane” or [0031] “In this embodiment, after the road condition image in the course of vehicle traveling is collected in real time in step 201, the lane traveled by the vehicle may be determined, and then whether the lane traveled by the vehicle is the navigation lane may be decided, wherein the navigation lane is a recommended lane driving and is defined in the navigation information.”);
obtaining coordinates information of lane markings of the driving lane from the digital map ([0047] “In the high precision map, positions of objects such as the lane line, the zebra crossing, the stop line and the traffic diversion line may be labeled according to coordinates of multiple points on the collected objects such as the lane line, the zebra crossing, the stop line and the traffic diversion line.” [0048] “In this embodiment, the lane where the vehicle is currently located may be determined according to the position of the vehicle and the positions of the lane lines labeled in the high precision map as well as the parameter equation of the lane lines.”); 
receiving image data from a camera mounted on the vehicle ([0029] “In this embodiment, the road condition image in the course of vehicle traveling may be collected in real time through a camera arranged on the vehicle.”); 
transforming the lane markings of the driving lane from a coordinate system of the digital map to a coordinate system of the camera ([0076] “In this embodiment, the position of the guiding track object in the road condition image may be determined based on the transformation relations among the geodetic coordinate system, the vehicle coordinate system, the camera coordinate system and the image coordinate system, and the guiding track object is rendered on the determined position through texture mapping. For example, the guiding track object is superimposed and displayed in the center of the lane object in the road condition image, so that the guiding track object is superimposed and displayed in the road condition image.”); 
generating a lane guide sign indicating the center of the driving lane in the coordinate system of the camera ([0050] “In this embodiment, the guiding track object is used to instruct the vehicle to travel along the current lane or instruct the vehicle to turn to the navigation lane.”) based on the lane markings of the driving lane transformed to the coordinate system of the camera ([0076] “For example, the guiding track object is superimposed and displayed in the center of the lane object in the road condition image, so that the guiding track object is superimposed and displayed in the road condition image.”); 
superimposing the lane guide sign of the lane markings of the driving lane on the image data received from the camera ([0053] “Step 204, superimposing and displaying the guiding track object on the determined lane object.”).
YI discloses a lane guide sign indicating the center of the driving lane, but does not disclose a lane guide sign indicating the lane markings of the driving lane.
However, YI’s method is suitable and ready to generate a lane guide sign indicating the lane markings of the driving lane. And in the same field of endeavor, TURNER expressly discloses generating a lane guide sign indicating the lane markings of the driving lane in the coordinate system of the camera based on the lane markings of the driving lane transformed to the coordinate system of the camera (see Fig. 2. [0022] “In a next step 406, a set of lane marking location data is retrieved from storage. The set of lane marking location data is stored in association with the received set of geographic location coordinates.” [0023] “In a final step 408, virtual lane markings are displaying on a head up display within the motor vehicle. The displaying is dependent upon the retrieved set of lane marking location data. For example, the set of lane marking location data retrieved from storage in step 406 may be used to create an image of lane markings that is presented by HUD 18.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of YI with the feature of generating a lane guide sign indicating the lane markings of the driving lane in the coordinate system of the camera. Doing so could “show proper road lane markings during inclement weather such as heavy snow which prevents the roadway from being seen by the driver”, as taught by TURNER. 
Regarding Claim 19, YI-TURNER discloses the method according to claim 18, wherein the digital map comprises coordinate information of lane markings on roads in the digital map (YI [0047] “In the high precision map, positions of objects such as the lane line, the zebra crossing, the stop line and the traffic diversion line may be labeled according to coordinates of multiple points on the collected objects such as the lane line, the zebra crossing, the stop line and the traffic diversion line.”).
Regarding Claim 20, YI-TURNER discloses the method according to claim 18, wherein the route plan is calculated by using the digital map, the localization information of the vehicle and a destination of the vehicle (YI [0033] “In this embodiment, the navigation information may be pre-generated before deciding whether the lane currently traveled by the vehicle is the navigation lane. The navigation information may include the navigation route that indicates a path of the vehicle from a starting point to a destination.”).
Regarding Claim 21, YI-TURNER discloses the method according to claim 18, wherein the step of transforming the lane markings of the driving lane from a coordinate system of the digital map to a coordinate system of the camera comprises: transforming the lane markings using formula:

    PNG
    media_image1.png
    22
    149
    media_image1.png
    Greyscale

wherein pc is a pixel position on the image data of the camera, Te defines a posture of the vehicle in a coordinate system of the digital map, T, defines a posture of the camera in a coordinate system of the vehicle, and p, is coordinates information of lane markings of the driving lane (YI [0072]-[0075] discloses the step-by-step matrix operations to transform position information from a geodetic coordinate system to a camera coordinate system. The matrix operations in [0072]-[0075] of YI is mathematically equivalent to a governing formula as presented in this claim, or at least render the formula obvious).
Regarding Claim 22, YI-TURNER discloses the method according to claim 21, wherein Te is calculated using:

    PNG
    media_image2.png
    39
    131
    media_image2.png
    Greyscale

where Re is the rotation matrix of the vehicle with respect to the digital map, and Pe is the position of the vehicle in the coordinate system of the digital map (See the equation in YI [0074]. Also see [0074] “R and T may denote rotation and translation matrixes respectively.”).
Regarding Claim 23, YI-TURNER discloses the method according to claim 18, wherein the lane guide sign indicating the lane markings of the driving lane comprises at least one of: lines representing the lane markings, and a highlighted area in-between two lane markings of the driving lane (TURNER, Fig. 2 and [0023] “In a final step 408, virtual lane markings are displaying on a head up display within the motor vehicle.”).
Regarding Claim 25, YI-TURNER discloses the method according to claim 18, wherein the step of superimposing the lane guide sign of the lane markings of the driving lane on the image data received from the camera comprises: projecting a semi-transparent guide sign of the lane markings onto the image data received from the camera (TURNER [0016] “The virtual lane markers may be in the form of colored, transparent highlighting.”).
Regarding Claim 26, it recites similar limitations of claim 18. The rationale of claim 18 rejection is applied to reject claim 26.
Regarding Claim 27, it recites similar limitations of claim 19. The rationale of claim 19 rejection is applied to reject claim 27.
Regarding Claim 28, it recites similar limitations of claim 21. The rationale of claim 21 rejection is applied to reject claim 28.
Regarding Claim 29, it recites similar limitations of claim 22. The rationale of claim 22 rejection is applied to reject claim 29.
Regarding Claim 30, it recites similar limitations of claim 23. The rationale of claim 23 rejection is applied to reject claim 30.
Regarding Claim 32, it recites similar limitations of claim 25. The rationale of claim 25 rejection is applied to reject claim 32.
Regarding Claim 33, YI-TURNER discloses a system for displaying lane information for a vehicle, comprising: 
a device for displaying navigation information according to claim 26 (see rejections above), 
a storage medium comprising a digital map (YI [0026] “The server 102 may store a high precision map in which positions of objects such as lane lines, stop lines and traffic diversion lines of different road sections are labeled.”); 
a localization device configured to providing localization information of the vehicle (YI [0025] “The vehicle 101 may be provided with a GPS chip configured to determine the current position of the vehicle.”); and 
a camera configured to sense the environment of the vehicle and output image data of the environment (YI [0029] “In this embodiment, the road condition image in the course of vehicle traveling may be collected in real time through a camera arranged on the vehicle.”).
Regarding Claim 34, YI-TURNER discloses a vehicle comprising a system according to claim 33 (YI [0085] “Referring to FIG. 10, a schematic structural diagram of a computer system adapted to implement the vehicle navigation method of the embodiments of the present application is shown.” TURNER [0017] “The entire arrangement 10 may be disposed within a motor vehicle 20.”).

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over YI in view of TURNER, further in view of Sun (US 20110301813 A1).
Regarding Claim 24, YI-TURNER discloses the method according to claim 23. In the same field of endeavor, Sun discloses a line-shaped lane guide sign corresponds to the lane marking type of the lane markings of the driving lane in a form of a solid line, double line or dot line ([0023] “FIG. 5 depicts a virtual continuous solid line 64 as a virtual lane marking and a series of virtual short solid lines 66.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of YI-TURNER with the feature of generating a line-shaped lane guide sign corresponding to the lane marking type of the lane markings of the driving lane in a form of a solid line, double line or dot line. Doing so could better describe the road condition and therefore enhance the safety.
Regarding Claim 31, it recites similar limitations of claim 24. The rationale of claim 24 rejection is applied to reject claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613